PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $1,085.79 for medical services rendered to various patients from respondent’s Weston State Hospital. In its Answer, respondent admits the validity and amount of the claim and states that there were sufficient funds available in the appropriate fiscal year from which the claim could have been paid. In view of the foregoing, the Court makes an award in the amount of $1,085.79.
Award of $1,085.79.